DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-3 in the reply filed on 03/30/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arkles (J. of Electrochem. Society).
Arkles teaches the compound as per the formula below, R8N(SiR9LH)2 as claimed wherein R8 and R9 are methyl and L is Cl as depicted (p. 233 col 2).

    PNG
    media_image1.png
    71
    117
    media_image1.png
    Greyscale

Regarding claims 2 and 3, all elements are taught per the noted formula.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pillot (4,806,666).
Pillot teaches the compound of the claimed formula R8N(SiR9LH)2 wherein as per col 1, lines 5-40, the R (R8 of claim) of Pillot is an alkyl, R1 of Pillot (R9 as claimed) is an alkyl and R2 of Pillot (L as claimed) is chlorine and therefore all elements of claims 1-3 are met.  It is particularly noted that Pillot exemplifies the methyl group as an exemplary alkyl group as R1 (to claim 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pillot.
The teachings of Pillot are described above, to the extent that Pillot generally teaches that R8 and R9 are alkyl groups with 1 to 4 carbons, the alternatve obviousness rejection is made.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply methyl or ethyl, for example, as the R8 and R9 (i.e. R1 and R) of Pillot as Pillot teaches that such alkyl groups are operable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-91[UnknownXmlElement][UnknownXmlElement]97 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715